Citation Nr: 1137069	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-41 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected chondromalacia of the left knee, hereafter referred to as a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to November 1985, and from August 1989 to July 1993, and on active duty for training from April 2, 2005 to October 2, 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in June 2011.  A transcript has been associated with his claims folder.

Additional pertinent evidence was submitted in June 2011.  The Board may consider this newly received evidence in the first instance because it was accompanied by a waiver of review by the RO, the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for his service-connected left knee disability.  

The Veteran was most recently afforded a VA examination in March 2009.  At that examination, it was indicated that there were no clicks or snaps of the knee, and no instability.  At that time, the examiner indicated that no assistive devices or aids were used.  

At his June 2011 hearing, the Veteran explained that his left knee disability had worsened since his examination.  Specifically, the Veteran expressed that his left knee buckles, giving the sensation of a quick movement that causes him to lose his balance when he stands.  The Veteran indicated that he wore a U-shaped brace for his knee, and in newly submitted evidence there is a prescription for a brace.  The Veteran also reported experiencing a popping sound.  

In light of the above, the Veteran's symptomatology has worsened, and remand is necessary for another VA examination to assess the current nature and severity of his left knee disability.  See e.g. Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

Furthermore, while on remand, outstanding treatment records should be obtained and associated with the claims folder.  The Veteran has submitted private treatment records from Texas Tech Medical Center, and indicated receiving ongoing treatment for his left knee.  VA is obligated to make substantial efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  This duty includes obtaining pertinent medical records identified by the Veteran.  38 U.S.C.A. § 5103A(b).  As such these private records should be obtained and associated with the claims folder.  

The Veteran also indicated receiving ongoing cortisone shots for his left knee from the VA Hospital in Amarillo.  As such, to ensure the record on appeal is complete, outstanding VA treatment records since June 2011 should be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation as necessary, obtain and associate with the claims folder any outstanding private treatment records, especially those from Texas Tech Medical Center pertaining to his left knee disability.  If unavailable, a formal finding to that effect should be associated with the claims folder.  

2.  Obtain recent VA treatment records since June 2011, especially those pertaining to the Veteran's left knee disability, and associate them with the claims folder. If unavailable, a formal finding to that effect should be associated with the claims folder.  

3.  Then, schedule the Veteran for a VA examination for the purposes of clarifying the severity of his service- connected left knee disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran and the results of any diagnostic testing deemed necessary, the examiner should specifically delineate all symptomatology associated with the Veteran's service-connected left knee disability, including any loss of motion, recurrent subluxation, and/or lateral instability.  The examiner should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  A complete rationale for any opinions expressed should be given.

4.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


